     Case 1:20-cv-01247-NONE-EPG Document 25 Filed 01/19/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11
     JAKAN CHAMEL MILLS,                                   Case No. 1:20-cv-01247-NONE-EPG (PC)
12
                                            Plaintiff, ORDER GRANTING DEFENDANT’S EX
13                                                     PARTE APPLICATION FOR EXTENSION
                    v.                                 OF TIME TO FILE A RESPONSE TO
14                                                     PLAINTIFF’S COMPLAINT
15   R. CUELLAR, et al.,                                   (ECF No. 24)
16                                       Defendants.
17

18         Having read and considered Defendant Cuellar’s ex parte application for an extension of

19   time to file a response to Plaintiff’s Complaint, the declaration of Defendant’s counsel supporting

20   the motion, and for good cause appearing, the application is GRANTED.

21         Defendant Cuellar shall file and serve a response to Plaintiff’s Complaint on or before

22   March 20, 2021.
     IT IS SO ORDERED.
23

24      Dated:     January 19, 2021                              /s/
                                                           UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                       1
